DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 32, 40-41, drawn to a surgical arm.
Group II, claim(s) 13-14, drawn to a surgical system.
Group III, claim(s) 15, drawn to a positional adjuster.
Group IV, claim(s) 42-43, drawn to a surgical kit.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figs. 1, 4
Species B: Figs. 2, 5, 7A-7D
Species C: Fig. 3A
Species D: Figs. 3B-3C
Species E: Figs. 6A-6C
Species F: Figs. 8A-8B
Species G: Figs. 9A-9B
Species H: Figs. 10A-10B
Species I: Figs. 11
Species J: Figs. 12A-12B
Species K: Figs. 13A-13B
Species L: Figs. 14A-14B
Species M: Figs. 14C-14D
Species N: Figs. 15A-15B
Species O: Figs. 16A-16D
Species P: Figs. 17A-17C
** Some of these species may go together to form a single concept, so it may be necessary to pick a few species to create the single concept the Applicant wishes to be examined.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim(s) are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of a surgical rigid arm for supporting a surgical instrument comprising: a first portion having a first end, a second portion having a second end, the first and second ends being attached to a peripheral side of a surgical bed such that the first portion and second portion extend from the surgical bed in a first direction; and a central portion disposed between the first and second portions, the central portion extending substantially horizontally to the first and second portions and positioned above an interior of the surgical bed, the central portion being connected to the surgical instrument such that a load from the surgical instrument is distributed across the central portion to the first portion and second portion to provide rigid support for the surgical instrument, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bryan et al. (US 2002/0161446; “Bryan”).
Bryan discloses a surgical rigid arm (Fig. 5) capable of supporting a surgical instrument (abstract) comprising: a first portion (30 and rods/shafts that connect up to portion 60) having a first end (end that 30 points towards), a second portion (opposite side rail and rods) having a second end (the rail 30), the first and second ends being attached to a peripheral side of a surgical bed such that the first portion and second portion extend from the surgical bed in a first direction (Fig. 5; it is shown as attached to opposite sides of the bed, but could be rotated and manipulated to attach to a single side of a bed as well); and a central portion (Fig. 5; 60) disposed between the first and second portions (Fig. 5), the central portion extending substantially horizontally to the first and second portions and positioned above an interior of the surgical bed (Figs. 5, 11, and 17), the central portion being connected to the surgical instrument such that a load from the surgical instrument is distributed across the central portion to the first portion and second portion to provide rigid support for the surgical instrument (Figs. 5, 11, and 17; abstract; paragraphs [0161]-[0183]).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775